Citation Nr: 1607203	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  

In April 2014, the Board reopened and granted a claim of entitlement to service connection for a right knee disability; and remanded the left knee issue for further development.  

In August 2014, the RO implemented the Board's grant and assigned a 10 percent rating for right knee degenerative joint disease effective March 6, 2009.  The Veteran disagreed with both the effective date and the rating assigned.  In November 2014, the RO granted an earlier effective date to January 31, 2009.  This was the date of the reopened claim and is considered a complete grant of the benefit sought.  

In January 2016, the RO furnished a statement of the case addressing the rating assigned for the right knee disability.  To date, a VA Form 9 has not been received and the issue is not for consideration at this time.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's currently diagnosed left knee degenerative joint disease is proximately due to service-connected right knee disability.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, left knee degenerative joint disease is secondary to service-connected right knee disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Analysis

In August 2009, the RO denied service connection for left knee degenerative joint disease, claimed as pain.  The Veteran disagreed with the decision and perfected this appeal.  The Veteran does not contend that he injured his left knee during service or that left knee arthritis manifested within one year following discharge from active service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).  Rather, he argues that his left knee disability is secondary to his right knee disability.  The Veteran is currently service-connected for right knee degenerative joint disease.  

Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Post-service medical records show complaints of left knee pain beginning many years following service.  An April 2009 VA x-ray showed mild degenerative changes of the knee.  

In December 2013, a private physician, Dr. A. A., provided a medical statement.   He indicated that he reviewed the claims folder and he discussed relevant medical history and objective findings.  He opined that was more likely than not that the Veteran's right knee problems and subsequently his left knee were due to the in-service right knee injury.  The majority of the rationale related to the right knee, which is now service-connected.  The physician further stated that the ongoing problems with the right knee placed undue stress on the left knee and resulted in subsequent left knee problems.  

The Veteran underwent a VA examination in October 2014.  The claims folder was reviewed and diagnosis was mild degenerative joint disease of the left knee.  At that time, the Veteran did not report an injury to his left knee during service, but stated that over the years, he had developed increasing pain in the knee.  Regarding secondary service connection, the examiner provided the following opinion:

It is my medical opinion, based on history, physical examination, review of the c-file as well as review of the current evidence based literature, that the veteran's left knee condition is less likely as not proximately due to or the result of his right knee condition.  Though on occasion, a severe right knee condition can lead to alteration in gait and biomechanics to the point that it could result in a contralateral joint condition, in this case, it is my medical opinion that the veteran's right knee condition (and observed gait) are not severe enough to cause left knee pathology.  Further, it is my medical opinion that development of the veteran's left knee condition (to include degenerative arthritis) can easily be explained [by] a multitude of other factors, including but not limited to advancing age, body habitus, and repetitive "wear and tear" or impact resultant from his previous occupation, etc.  My review of the evidence included but was not limited to the veteran's orthopedic surgeon progress notes as well as an examination performed by Dr. [A.] on 12/3/13.  

The examiner also provided a negative opinion as to aggravation, which was supported by similar rationale.  

In January 2016, Dr. A. provided a rebuttal opinion.  He set forth his December 2013 opinion as noted above and indicated that recently reviewed items included the October 2014 VA examination.  He also provided copies of articles titled "Symptoms in the Opposite or Uninjured Leg" and "Clinical features and pathogenetic mechanisms of osteoarthritis of the hip and knee".  He further stated:

I disagree with [Dr. C.'s] opinion in the 2014 Compensation and Pension Exam that the Veteran's Left knee disability is not related to his service connected right knee disability but rather to age related wear and tear.  It is still my medical opinion that it is more likely than not that [the Veteran's] left knee disability is from his right knee in service injury that was severe enough to cause a discharge from service.  As cited above, there is evidence that altered mechanics over a significant period of time can affect the uninjured knee.  

The attorney argues that the private opinion is supported by medical literature and should be afforded greater probative weight than the VA opinion.  At a minimum, she argued the evidence was in equipoise.  

On review, the Board can find no particular reason to favor one opinion over the other and in this case, the cause of the Veteran's left knee degenerative joint disease may never be known to a certainty.  Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be conclusive or even a preponderance of the evidence in his favor.  Rather, only an approximate balance of positive and negative evidence is needed.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for left knee degenerative joint disease is warranted.  38 C.F.R. § 3.102.  







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for left knee degenerative joint disease is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


